UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number:811-10399 HENDERSON GLOBAL FUNDS (Exact name of registrant as specified in charter) , SUITE 1700 CHICAGO, ILLINOIS 60611 (Address of principal executive offices)(Zip code) (Name and Address of Agent for Service) Copy to: CHRISTOPHER K. YARBROUGH SUITE 1700 CHICAGO, ILLINOIS 60611 CATHY G. O’KELLY VEDDER PRICE P.C. CHICAGO, ILLINOIS 60601 Registrant’s telephone number, including area code:(312) 915-9144 Date of fiscal year end:December 31 Date of reporting period:September 30, 2012 Item 1.Schedule of Investments. Henderson Global Funds Portfolio of investments (unaudited) International All Cap Equity Fund September 30, 2012 Value Shares (note 2) Common stocks - 92.55% Austria - 1.90% Andritz AG $ 82,966 Schoeller-Bleckmann Oilfield Equipment AG Belgium - 2.52% Anheuser-Busch InBev N.V. EVS Broadcast Equipment, S.A. Brazil - 2.70% Banco Bradesco S.A., ADR BRF - Brasil Foods S.A., ADR Petroleo Brasileiro S.A., ADR Canada - 1.28% Agrium, Inc. China - 2.25% Baidu, Inc., ADR * Dongfeng Motor Group Co., Ltd., Class H France - 5.86% BNP Paribas S.A. Compagnie Generale des Etablissements Michelin, Class B Sanofi Germany - 10.00% Bauer AG Bayer AG Bilfinger Berger AG Fresenius SE & Co., KGaA Gerresheimer AG * Infineon Technologies AG SAP AG Siemens AG Wirecard AG Hong Kong - 1.89% AIA Group, Ltd. Jardine Matheson Holdings, Ltd. Indonesia - 2.95% PT Bank Mandiri Tbk PT Semen Gresik Persero Tbk Israel - 1.67% Teva Pharmaceutical Industries, Ltd., ADR Italy - 4.02% Autogrill SpA Prada SpA Saipem SpA Japan - 15.10% Azbil Corp. Canon, Inc. Don Quijote Co., Ltd. Doutor Nichires Holdings Co., Ltd. Fuji Oil Co., Ltd. IT Holdings Corp. Itoham Foods, Inc. Japan Tobacco, Inc. Keyence Corp. Kissei Pharmaceutical Co., Ltd. Kubota Corp. Makita Corp. 40 NTT Urban Development Corp. ROUND ONE Corp. SMC Corp. Tokio Marine Holdings, Inc. Tokyo Steel Manufacturing Co., Ltd. TSI Holdings Co., Ltd. Korea - 1.84% Samsung Electronics Co., Ltd. Netherlands - 1.88% ASML Holding N.V. See notes to portfolio of investments Henderson Global Funds Portfolio of investments (unaudited) International All Cap Equity Fund September 30, 2012 (continued) Value Shares (note 2) Norway - 2.15% DnB NOR ASA $ 46,217 Seadrill, Ltd. Singapore - 3.34% Keppel Corp., Ltd. Overseas Union Enterprise, Ltd. Raffles Medical Group, Ltd. Spain - 1.51% Amadeus IT Holding S.A., A Shares Switzerland - 7.24% Compagnie Financiere Richemont S.A. Credit Suisse Group AG * 92 SGS S.A. Syngenta AG United Kingdom - 22.45% BG Group plc Diageo plc Prudential plc Rio Tinto plc Serco Group plc Shire plc Spectris plc Standard Chartered plc Unilever plc Vodafone Group plc WPP plc Xstrata plc Total common stocks (Cost $6,508,238) Preferred stock - 0.90% Germany - 0.90% Volkswagen AG Total preferred stock (Cost $72,604) Total long-term investments (Cost $6,580,842) Short-term investment - 6.23% 504,562 Fidelity Institutional Treasury Portfolio Total short-term investment (Cost $504,562) Total investments - 99.68% (Cost $7,085,404) Net other assets and liabilities – 0.32% Total net assets – 100.00% $ 8,103,936 * Non-income producing security ADR American Depositary Receipts See notes to portfolio of investments Henderson Global Funds Portfolio of investments (unaudited) International All Cap Equity Fund September 30, 2012 (continued) Other information: Industry concentration as a percentage of net assets: % of net assets Pharmaceuticals 8.11 % Diversified Banks Industrial Machinery Industrial Conglomerates Packaged Foods & Meats Diversified Metals & Mining Apparel, Accessories & Luxury Goods Life & Health Insurance Oil & Gas Equipment & Services Integrated Oil & Gas Advertising Semiconductors Fertilizers & Agricultural Chemicals Data Processing & Outsourced Services Construction & Farm Machinery & Heavy Trucks Research & Consulting Services Property & Casualty Insurance Tires & Rubber Distillers & Vintners Brewers Electronic Equipment & Instruments Automobile Manufacturers Semiconductor Equipment Diversified Capital Markets Health CareServices Oil & Gas Drilling Application Software General Merchandise Stores Wireless Telecommunication Services Construction Materials Internet Software & Services Environmental & Facilities Services Office Electronics Tobacco Construction & Engineering Hotels, Resorts & Cruise Lines Life Sciences Tools & Services Restaurants Communications Equipment Real Estate Operating Companies Leisure Facilities Health Care Facilities IT Consulting & Other Services Steel Long-Term Investments Short-Term Investment Total Investments Net Other Assets and Liabilities 100.00 % See notes to portfolio of investments Henderson Global Funds Portfolio of investments (unaudited) Money Market Fund September 30, 2012 Value Mutual Funds – 100.02% (Note 2) Investments in State Street Money Market Portfolio - 100.02% $ 79,067,983 Total investments: 100.02% (Cost $79,067,983) Other assets and liabilities, net: (0.02)% Total net assets: 100.00% $ 79,054,770 The Henderson Money Market Fund invests substantially all of its investible assets into the State Street Money Market Portfolio. At September 30, 2012, the Henderson Money Market Fund owned 0.30% of the State Street Money Market Portfolio. See notes to portfolio of investments State Street Money Market Portfolio Portfolio of Investments September 30, 2012 (Unaudited) Name of Issuer Interest Next Rate Maturity Principal Amortized and Title of Issue Rate Reset Date Date Amount Cost ASSET BACKED COMMERCIAL PAPER — 8.3% Alpine Securitization Corp. (a) 0.249% 01/09/2013 01/09/2013 $ 100,000,000 $ 99,931,944 Aspen Funding Corp. (a) 0.450% 10/19/2012 10/19/2012 Collateralized Commercial Paper Co. LLC 0.345% 10/22/2012 10/22/2012 Collateralized Commercial Paper Co. LLC 0.340% 11/13/2012 11/13/2012 Gemini Securitization Corp. LLC (a) 0.450% 10/19/2012 10/19/2012 Gemini Securitization Corp. LLC (a) 0.451% 10/26/2012 10/26/2012 Kells Funding LLC (b) 0.406% 10/02/2012 10/02/2012 Kells Funding LLC (b) 0.406% 10/03/2012 10/03/2012 Kells Funding LLC (b) 0.406% 10/04/2012 10/04/2012 Kells Funding LLC (b) 0.386% 10/10/2012 10/10/2012 Kells Funding LLC (b) 0.386% 10/18/2012 10/18/2012 Kells Funding LLC (b) 0.360% 11/15/2012 11/15/2012 Kells Funding LLC (b) 0.365% 11/19/2012 11/19/2012 Kells Funding LLC (b) 0.518% 01/18/2013 01/18/2013 Kells Funding LLC (b) 0.518% 01/22/2013 01/22/2013 Newport Funding Corp. (a) 0.451% 10/26/2012 10/26/2012 Ridgefield Funding Co. (b) 0.813% 01/09/2013 01/09/2013 TOTAL ASSET BACKED COMMERCIAL PAPER FINANCIAL COMPANY COMMERCIAL PAPER — 13.8% ABN AMRO Funding (a) 0.467% 11/01/2012 11/01/2012 BNP Paribas 0.661% 02/11/2013 02/11/2013 Commonwealth Bank of Australia (a)(c) 0.269% 10/22/2012 11/21/2012 DNB Bank ASA (a)(c) 0.493% 10/29/2012 01/28/2013 General Electric Capital Corp. 0.264% 11/08/2012 11/08/2012 General Electric Capital Corp. 0.254% 11/09/2012 11/09/2012 General Electric Capital Corp. 0.244% 12/12/2012 12/12/2012 General Electric Capital Corp. 0.230% 01/18/2013 01/18/2013 General Electric Capital Corp. 0.244% 02/25/2013 02/25/2013 HSBC Bank PLC (a)(c) 0.338% 10/09/2012 02/07/2013 JPMorgan Chase & Co. (c) 0.268% 10/09/2012 10/09/2012 JPMorgan Chase & Co. 0.305% 10/09/2012 10/09/2012 JPMorgan Chase & Co. 0.368% 10/09/2012 03/07/2013 Nordea Bank AB 0.294% 10/10/2012 10/10/2012 Nordea Bank AB 0.294% 10/11/2012 10/11/2012 NRW Bank (a) 0.250% 11/19/2012 11/19/2012 NRW Bank (a) 0.254% 11/19/2012 11/19/2012 NRW Bank (a) 0.254% 11/26/2012 11/26/2012 Skandinaviska Enskilda Banken AB (a) 0.315% 11/19/2012 11/19/2012 Sumitomo Mitsui Banking Corp. (a) 0.365% 10/09/2012 10/09/2012 Toyota Motor Credit Corp. 0.355% 10/16/2012 10/16/2012 Toyota Motor Credit Corp. 0.260% 12/20/2012 12/20/2012 Toyota Motor Credit Corp. 0.270% 01/02/2013 01/02/2013 Toyota Motor Credit Corp. 0.274% 01/24/2013 01/24/2013 Toyota Motor Credit Corp. 0.274% 01/28/2013 01/28/2013 TOTAL FINANCIAL COMPANY COMMERCIAL PAPER CERTIFICATES OF DEPOSIT — 48.3% Bank of Montreal (c) 0.510% 10/09/2012 12/05/2012 Bank of Nova Scotia 0.301% 10/03/2012 10/03/2012 Bank of Nova Scotia (c) 0.268% 10/09/2012 03/06/2013 Bank of Tokyo - Mitsubishi 0.360% 10/05/2012 10/05/2012 Bank of Tokyo - Mitsubishi 0.350% 10/25/2012 10/25/2012 Bank of Tokyo - Mitsubishi 0.350% 10/29/2012 10/29/2012 State Street Money Market Portfolio Portfolio of Investments – (continued) September 30, 2012 (Unaudited) Name of Issuer Interest Next Rate Maturity Principal Amortized and Title of Issue Rate Reset Date Date Amount Cost CERTIFICATES OF DEPOSIT - (continued) Barclays Bank 0.480% 11/26/2012 11/26/2012 $ 400,000,000 $ 400,000,000 Barclays Bank 0.480% 11/26/2012 11/26/2012 Barclays Bank (c) 0.739% 10/19/2012 02/19/2013 Barclays Bank (c) 0.738% 10/09/2012 03/06/2013 Barclays Bank (c) 0.557% 10/24/2012 03/22/2013 BNP Paribas 0.630% 02/11/2013 02/11/2013 Credit Suisse (c) 0.431% 10/05/2012 12/05/2012 Credit Suisse 0.330% 02/12/2013 02/12/2013 Credit Suisse (c) 0.316% 10/29/2012 03/26/2013 Deutsche Bank AG 0.380% 10/19/2012 10/19/2012 Deutsche Bank AG 0.380% 10/25/2012 10/25/2012 Deutsche Bank AG 0.220% 12/14/2012 12/14/2012 ING Bank NV 0.380% 11/02/2012 11/02/2012 ING Bank NV 0.380% 11/05/2012 11/05/2012 ING Bank NV 0.380% 11/13/2012 11/13/2012 ING Bank NV 0.590% 02/15/2013 02/15/2013 Lloyds TSB Bank 0.280% 12/11/2012 12/11/2012 Lloyds TSB Bank 0.250% 12/24/2012 12/24/2012 National Australia Bank Ltd. (c) 0.267% 10/26/2012 10/26/2012 National Australia Bank Ltd. (c) 0.266% 10/29/2012 10/29/2012 National Australia Bank Ltd. (c) 0.331% 10/04/2012 02/04/2013 Nordea Bank AB 0.290% 10/11/2012 10/11/2012 Norinchukin Bank 0.170% 10/05/2012 10/05/2012 Rabobank Nederland NV 0.400% 10/15/2012 10/15/2012 Rabobank Nederland NV (c) 0.561% 10/02/2012 01/02/2013 Rabobank Nederland NV (c) 0.561% 10/04/2012 01/04/2013 Rabobank Nederland NV 0.410% 01/28/2013 01/28/2013 Royal Bank of Canada (c) 0.487% 11/13/2012 08/12/2013 Royal Bank of Canada (c) 0.477% 11/27/2012 08/27/2013 Skandinaviska Enskilda Banken AB 0.400% 11/13/2012 11/13/2012 Skandinaviska Enskilda Banken AB 0.340% 11/14/2012 11/14/2012 Standard Chartered Bank 0.340% 10/18/2012 10/18/2012 Sumitomo Mitsui Banking Corp. 0.360% 10/05/2012 10/05/2012 Sumitomo Mitsui Banking Corp. 0.330% 10/26/2012 10/26/2012 Sumitomo Mitsui Banking Corp. 0.330% 01/17/2013 01/17/2013 Svenska Handelsbanken AB 0.300% 10/09/2012 10/09/2012 Svenska Handelsbanken AB 0.260% 11/02/2012 11/02/2012 Svenska Handelsbanken AB 0.205% 11/09/2012 11/09/2012 Svenska Handelsbanken AB 0.240% 11/13/2012 11/13/2012 Svenska Handelsbanken AB 0.255% 01/02/2013 01/02/2013 Swedbank AB 0.440% 02/04/2013 02/04/2013 Toronto Dominion Bank (c) 0.443% 11/02/2012 02/04/2013 UBS AG 0.320% 11/01/2012 11/01/2012 TOTAL CERTIFICATES OF DEPOSIT OTHER NOTES — 10.6% Bank of America NA 0.350% 10/01/2012 10/01/2012 Bank of America NA 0.350% 10/16/2012 10/16/2012 Bank of America NA 0.330% 10/29/2012 10/29/2012 Bank of America NA 0.380% 12/13/2012 12/13/2012 Bank of Nova Scotia 0.080% 10/01/2012 10/01/2012 Commonwealth Bank of Australia (b)(c) 0.668% 10/29/2012 11/26/2012 JPMorgan Chase Bank NA 0.010% 10/01/2012 10/01/2012 Nordea Bank AB (b)(c) 0.604% 11/16/2012 11/16/2012 State Street Money Market Portfolio Portfolio of Investments – (continued) September 30, 2012 (Unaudited) Name of Issuer Interest Next Rate Maturity Principal Amortized and Title of Issue Rate Reset Date Date Amount Cost OTHER NOTES - (continued) Rabobank Nederland NV (b)(c) 0.577% 11/16/2012 12/14/2012 $ 107,000,000 $ 107,000,000 Societe Generale 0.180% 10/01/2012 10/01/2012 Toyota Motor Credit Corp. (c) 0.460% 12/10/2012 09/09/2013 Westpac Banking Corp. (c) 0.597% 10/29/2012 11/27/2012 TOTAL OTHER NOTES GOVERNMENT AGENCY DEBT — 2.7% Federal Home Loan Bank (d) 0.115% 10/10/2012 10/10/2012 Federal Home Loan Bank (d) 0.120% 10/10/2012 10/10/2012 Federal Home Loan Bank (d) 0.120% 10/12/2012 10/12/2012 Federal Home Loan Mortgage Corp. (d) 0.132% 11/13/2012 11/13/2012 Federal Home Loan Mortgage Corp. (d) 0.160% 02/11/2013 02/11/2013 Federal National Mortgage Assoc. (d) 0.130% 10/31/2012 10/31/2012 TOTAL GOVERNMENT AGENCY DEBT TREASURY DEBT — 2.1% U.S. Treasury Bill (d) 0.113% 11/15/2012 11/15/2012 U.S. Treasury Note 0.155% 01/15/2013 01/15/2013 TOTAL TREASURY DEBT Market Value GOVERNMENT AGENCY REPURCHASE AGREEMENTS — 10.1% Agreement with Barclays Capital, Inc. and The Bank of New York Mellon (Tri-Party), dated 09/25/2012 (collateralized by Federal Home Loan Mortgage Corporations, 3.000% - 4.600% due 07/15/2013 - 04/01/2026, and Federal National Mortgage Associations, 0.700% - 3.030% due 03/13/2015 - 06/25/2027, valued at $102,000,039); expected proceeds $100,003,500 0.180% 10/02/2012 10/02/2012 Agreement with Deutsche Bank Securities, Inc. and The Bank of New York Mellon (Tri-Party), dated 09/25/2012 (collateralized by Federal National Mortgage Associations, 4.000% - 4.500% due 01/01/2042 - 03/01/2042, and a U.S. Treasury Strip, 0.125% due 07/31/2014, valued at $255,000,010); expected proceeds $250,008,264 0.170% 10/02/2012 10/02/2012 Agreement with Goldman Sachs & Co. and The Bank of New York Mellon (Tri-Party), dated 09/26/2012 (collateralized by Federal Home Loan Mortgage Corporations, 3.500% - 5.000% due 03/01/2026 - 06/01/2042, and Federal National Mortgage Associations, 3.500% - 4.500% due 05/01/2024 - 10/01/2042, valued at $153,000,001); expected proceeds $150,005,833 0.200% 10/03/2012 10/03/2012 State Street Money Market Portfolio Portfolio of Investments – (continued) September 30, 2012 (Unaudited) Name of Issuer Interest Next Rate Maturity Principal Market and Title of Issue Rate Reset Date Date Amount Value GOVERNMENT AGENCY REPURCHASE AGREEMENTS - (continued) Agreement with Goldman Sachs & Co. and The Bank of New York Mellon (Tri-Party), dated 09/27/2012 (collateralized by Federal Home Loan Mortgage Corporations, 3.000% - 6.000% due 12/01/2019 - 09/01/2042, and Federal National Mortgage Associations, 2.500% - 6.500% due 01/01/2022 - 10/01/2042, valued at $459,000,000); expected proceeds $450,017,500 0.200% 10/04/2012 10/04/2012 $ 450,000,000 $ 450,000,000 Agreement with Goldman Sachs & Co. and The Bank of New York Mellon (Tri-Party), dated 09/28/2012 (collateralized by Federal Home Loan Mortgage Corporations, 3.000% - 7.500% due 12/01/2018 - 09/01/2042, and Federal National Mortgage Associations, 2.500% - 6.500% due 03/01/2017 - 10/01/2042, valued at $765,000,000); expected proceeds $750,029,167 0.200% 10/05/2012 10/05/2012 Agreement with JP Morgan Securities, Inc. and JP Morgan Chase & Co. (Tri-Party), dated 09/25/2012 (collateralized by Federal National Mortgage Associations, 2.500% -3.500% due 9/01/2027 - 09/01/2042, valued at $204,000,323); expected proceeds $200,008,556 0.220% 10/02/2012 10/02/2012 Agreement with Merrill Lynch Government Securities, Inc. and The Bank of New York Mellon (Tri- Party), dated 09/28/2012 (collateralized by Federal Home Loan Mortgage Corporations, 3.500% - 4.000% due 03/01/2032 - 09/01/2042, and Federal National Mortgage Associations, 3.000% - 4.500% due 07/01/2027 - 10/01/2042, valued at $474,300,001); expected proceeds $465,008,525 0.220% 10/01/2012 10/01/2012 Agreement with Morgan Stanley and Co., Inc. and The Bank of New York Mellon (Tri-Party), dated 09/28/2012 (collateralized by Federal National Mortgage Associations, 3.500% - 6.000% due 03/01/2037 - 09/01/2042, valued at $51,000,000); expected proceeds $50,001,042 0.250% 10/01/2012 10/01/2012 Agreement with RBC Capital Markets, Inc. and The Bank of New York Mellon (Tri-Party), dated 09/27/2012 (collateralized by Federal National Mortgage Associations, 2.500% - 6.000% due 09/01/2022 - 10/01/2042, valued at $255,000,000); expected proceeds $250,009,236 0.190% 10/04/2012 10/04/2012 TOTAL GOVERNMENT AGENCY REPURCHASE AGREEMENTS TREASURY REPURCHASE AGREEMENTS — 3.8% Agreement with Barclays Capital, Inc., dated 09/28/2012 (collateralized by U.S. Treasury Notes, 0.750% - 4.500% due 12/15/2013 - 08/15/2039, valued at $816,138,846); expected proceeds 0.200% 10/01/2012 10/01/2012 State Street Money Market Portfolio Portfolio of Investments – (continued) September 30, 2012 (Unaudited) Name of Issuer Interest Next Rate Maturity Principal Market and Title of Issue Rate Reset Date Date Amount Value TREASURY REPURCHASE AGREEMENTS - (continued) Agreement with Credit Suisse Securities (USA) LLC and JP Morgan Chase & Co. (Tri-Party), dated 09/25/2012 (collateralized by U.S. Treasury Bills, 0.000% due 10/04/2012 - 02/07/2013, U.S. Treasury Bonds, 3.875% - 5.500% due 08/15/2028 - 02/15/2041 and U.S. Treasury Notes, 0.125% - 4.875% due 09/30/2013 - 02/15/2020, valued at $204,003,751); expected proceeds $200,007,000 0.180% 10/02/2012 10/02/2012 $ 200,000,000 $ 200,000,000 TOTAL TREASURY REPURCHASE AGREEMENTS TOTAL INVESTMENTS(e)(f)† — 99.7% Other Assets in Excess of Liabilities — 0.3% NET ASSETS — 100.0% $ 26,312,348,348 (a) Rule 144A, Section 4(2) or other security which is restricted as to resale to institutional investors. The Portfolio’s investment manager has deemed this security to be liquid based upon procedures approved by the Board of Trustees. These securities represent $2,164,514,881 or 8.23% of net assets as of September 30, 2012. (b) Security subject to restrictions on resale under federal securities laws, which may only be resold upon registration under the Securities Act of 1933, as amended ("1933 Act"), or in transactions exempt from registration, including sales to qualified institutional buyers pursuant to Rule 144A of the 1933 Act. The Portfolio does not have the right to demand that this security be registered. The Portfolio’s investment manager has deemed this security to be liquid based upon procedures approved by the Board of Trustees. These securities represent $1,692,331,560 or 6.43% of net assets as of September 30, 2012. (c) Variable Rate Security - Interest rate shown is rate in effect as of September 30, 2012. (d) Rate represents annualized yield at date of purchase. (e) Unless otherwise indicated, the values of the securities of the Portfolio are determined based on Level 2 inputs established by provisions surrounding fair value measurements and disclosures. (f) Also represents the cost for federal tax purposes. † Security Valuation: As permitted under Rule 2a-7 of the Investment Company Act of 1940, as amended (“1940 Act”), and certain conditions therein, securities of the Portfolio are valued initially at cost and thereafter assume a constant amortization to maturity of any discount or premium. State Street Money Market Portfolio Portfolio of Investments – (continued) September 30, 2012 (Unaudited) The Portfolio adopted provisions surrounding fair value measurements and disclosures that define fair value, establish a framework for measuring fair value in generally accepted accounting principles and expand disclosures about fair value measurements. These provisions apply to fair value measurements that are already required or permitted by other accounting standards and are intended to increase consistency of those measurements and apply broadly to securities and other types of assets and liabilities. In accordance with these provisions, fair value is defined as the price that a Portfolio would receive upon selling an investment in a timely transaction to an independent buyer in the principal or most advantageous market of the investment. Various inputs are used in determining the value of the Portfolio’s investments. The three tier hierarchy of inputs is summarized below: · Level 1 — quoted prices in active markets for identical securities · Level 2 — other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) · Level 3 — significant unobservable inputs (including a Portfolio’s own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities.The following is a summary of the inputs used, as of September 30, 2012, in valuing the Portfolio’s assets carried at fair value: Investments in Valuation Inputs Securities Level 1 – Quoted Prices $ - Level 2 – Other Significant Observable Inputs Level 3 – Significant Unobservable Inputs - Total Investments The type of input used to value each security under the provisions surrounding fair value measurement and disclosures is identified in each Portfolio of Investments, which also includes a breakdown of the Portfolio’s investments by category. As of the nine months ended September 30, 2012, there were no transfers between levels. Henderson Global Funds Portfolio of investments (unaudited) Strategic Income Fund September 30, 2012 Face Value amount Coupon Maturity (note 2) Corporate bonds – 87.99% Canada – 0.93% EUR Bombardier, Inc. 7.250% 11/15/16 $ 448,450 France – 3.45% EUR Crown European Holdings S.A. 8/15/18 EUR Rexel S.A. 12/15/16 EUR Rexel S.A. 12/17/18 GBP WPP Finance S.A. 11/6/20 Germany – 7.61% EUR HeidelbergCement AG 10/31/19 EUR Kabel Deutschland Vertrieb und Service GmbH 6/29/18 USD Unitymedia Hessen GmbH & Co. KG (a) 12/1/17 USD Unitymedia Hessen GmbH & Co. KG (a) 3/15/19 Ireland – 3.48% EUR Ardagh Glass Finance plc 2/1/20 EUR Smurfit Kappa Acquisitions 11/15/19 Luxembourg – 6.99% GBP Glencore Finance Europe S.A. 2/27/19 EUR Telenet Finance Luxembourg SCA 11/15/20 EUR Telenet Finance V Luxembourg SCA (a) 8/15/22 EUR UPC Holding BV 11/1/16 Netherlands – 4.21% EUR ING Verzekeringen N.V. (b) 6/21/21 EUR Linde Finance B.V. 7/14/16 EUR Ziggo Bond Co. B.V. (a) 5/15/18 United Kingdom – 41.04% EUR BAA Funding, Ltd. 2/15/18 GBP Barclays Bank plc 5/21/21 GBP BAT International Finance plc 3/12/24 GBP BAT International Finance plc 6/29/22 USD BAT International Finance plc (a) 6/7/22 GBP British Telecommunications plc 6/23/17 GBP British Telecommunications plc 12/7/28 GBP Care UK Health & Social Care plc 8/1/17 GBP Daily Mail & General Trust 12/7/18 GBP Daily Mail & General Trust 6/21/27 USD Diageo Capital plc (c) 5/11/17 GBP F&C Finance plc 12/20/16 GBP GlaxoSmithKline Capital plc 12/19/33 EUR Global Switch Holdings Ltd. 4/18/18 See notes to portfolio of investments Henderson Global Funds Portfolio of investments (unaudited) Strategic Income Fund September 30, 2012 (continued) Face Value amount Coupon Maturity (note 2) GBP Imperial Tobacco Finance plc 5.500% 9/28/26 $ 188,875 GBP Imperial Tobacco Finance plc 11/22/16 GBP ITV plc 10/19/15 GBP Legal & General Group plc (d) 5/2/17 USD Lloyds TSB Group plc (a) (d) 12/31/49 GBP Nationwide Building Society 2/12/18 GBP Odeon & UCI Finco plc 8/1/18 EUR Rexam plc 6/29/67 USD Royal Bank of Scotland Group plc (c) (d) 9/29/17 USD Standard Chartered plc (d) 1/3/17 GBP Tesco plc 12/13/19 GBP Tesco plc 2/24/22 GBP Tesco plc 3/24/23 GBP Tesco plc 3/24/42 GBP Thames Water Utilities Finance Ltd. 9/13/30 GBP Thames Water Utilities Finance Ltd. 7/21/25 GBP Virgin Media Finance plc 10/15/19 GBP William Hill plc 11/11/16 USD WPP Finance 2010 11/21/21 GBP WPP plc 4/4/17 United States – 20.28% USD Constellation Brands, Inc. (c) 5/15/17 USD Digicel Group, Ltd. (a) 4/15/18 USD HCA Holdings, Inc. (a) 5/15/21 USD HCA, Inc. 10/1/18 EUR Infor (US), Inc. 4/1/19 USD Iron Mountain, Inc. 8/15/24 EUR Lehman Brothers UK Capital Funding IV LP (d) (e) (f) (g) 4/25/13 — EUR Levi Strauss & Co. 5/15/18 USD Pinnacle Entertainment, Inc. 5/15/20 USD Regal Entertainment Group 8/15/18 USD Reynolds Group Issuer, Inc. (a) 10/15/20 USD SBA Telecommunications, Inc. (a) 7/15/20 USD Service Corp International 10/1/18 USD Time Warner Cable, Inc. (c) 9/1/21 Total corporate bonds (Cost $42,820,193) US government obligations – 6.54% United States - 6.54% USD United States Treasury Note (c) 2/15/21 USD United States Treasury Note 9/15/14 Total US government obligations (Cost $3,044,418) See notes to portfolio of investments Henderson Global Funds Portfolio of investments (unaudited) Strategic Income Fund September 30, 2012 (continued) Value Contracts (note 2) Options purchased – 0.00% United States – 0.00% USD 2,200 S&P 500 Index, Put @ $1,250 Expires 10/20/12 $ 1,540 Total options purchased (Cost $12,139) Total long-term investments (Cost $45,876,750) Shares Short-term investment - 2.28% 1,099,725 Fidelity Institutional Treasury Portfolio (c)(h) Total short-term investment (Cost $1,099,725) Total investments - 96.81% (Cost $46,976,475) Net other assets and liabilities – 3.19% Total net assets – 100.00% $ 48,282,567 (a) Restricted security, purchased under Rule 144A, section 4(2)g, which is exempt registration under the securities Act of 1933 as amended. At September 30, 2012, the securities had an aggregate value of $4,980,710, which represents 10.3% of net assets. (b) Security is a floating rate bond. (c) A portion of this security is segregated as collateral for swap contracts. (d) Maturity date is perpetual. Maturity date presented represents the next call date. (e) Security is in default. (f) Fair valued at September 30, 2012 as determined in good faith using procedures approved by the Board of Trustees. (g) The security has been deemed illiquid according to the policies and procedures adopted by the Board of Trustees. (h) A portion of this security is segregated as collateral for futures contracts. The Fund held the following open forward foreign currency contracts at September 30, 2012: Local Current Unrealized Value amount notional appreciation/ date (000’s) value (depreciation) Euro Short 10/22/12 British Pound Short 10/22/12 British Pound Long 10/19/12 During the period ended September 30, 2012, average monthly notional value related to forward foreign currency contracts was $7.5 million or 15.6% of net assets. See notes to portfolio of investments Henderson Global Funds Portfolio of investments (unaudited) Strategic Income Fund September 30, 2012 (continued) The Fund held the following open futures contracts at September 30, 2012: Aggregate Unrealized Expiration notional appreciation/ Number of contracts date value (depreciation) UK Long Gilt Bond (Short) 2 12/27/12 During the period ended September 30, 2012, the average notional value related to futures contracts was $4.4 million or 9.1% net assets. The Fund held the following swap contracts at September 30, 2012: Upfront Rates Implied Notional premiums Unrealized Reference received/ Termination credit amount Market paid/ appreciation/ Counterparty entity (paid) date spread (000s) value (received) (depreciation) Proctection purchased: Deutsche Bank AG Australia & New Zealand Banking Group Ltd. (1.00%) 12/20/2017 2.15% USD 400 J.P. Morgan Securities Limited Commonwealth Bank of Australia (1.00%) 12/20/2017 USD 700 Deutsche Bank AG Hewlett Packard Co. (1.00%) 12/20/2017 USD 50 Citigroup International Business Machines Corp. (1.00%) 12/20/2017 USD 200 J.P. Morgan Securities Limited International Business Machines Corp. (1.00%) 12/20/2017 USD 650 Citigroup Kingfisher plc (1.00%) 12/20/2017 EUR 100 J.P. Morgan Securities Limited Legal & General Group plc (1.00%) 6/20/2017 EUR 500 J.P. Morgan Securities Limited Legal & General Group plc (1.00%) 6/20/2017 EUR 450 Citigroup Next plc (1.00%) 12/20/2017 EUR 100 J.P. Morgan Securities Limited Republic of Turkey (1.00%) 6/20/2017 USD 700 Proctection sold: J.P. Morgan Securities Limited iTraxx-Crossover 5.00% 12/20/2017 5.67% EUR 4,375 Citigroup PostNL NV 1.00% 9/20/2017 EUR 50 Citigroup Sunrise Communications Holdings SA 5.00% 9/20/2017 EUR 50 J.P. Morgan Securities Limited Sunrise Communications Holdings SA 5.00% 9/20/2017 EUR 250 Total During the period ended September 30, 2012, average notional value related to swap contracts was $600,000 or 1.30% of net assets. See notes to portfolio of investments Henderson Global Funds Portfolio of investments (unaudited) Strategic Income Fund September 30, 2012 (continued) Other information: Industry concentration as a percentage of net assets: % of Net assets Cable TV % US Government obligation Containers-Metal/Glass Beverages - Wine & Spirits Commer Banks Non-US Life/Health Insurance Telephone-Integrated Gambling (Non-Hotel) Tobacco Publishing-Newspapers Funeral Services & Related Items Internet Connectivity Services Telecom Services Medical-Hospitals Apparel Manufacturers Airport Development & Maintenance Building Products - Cement Aggregates Television Diversified Banking Institution Food-Retail Cellular Telecommunications Electronic Parts Distribution Computer Data Security Distribution/Wholesale Paper&Related Products Investment Management & Advising Services Water Commercial Services Enterprise Software/Serv Consulting Services Diversified Manufacturing Operations Diversified Operations Medical-Drugs Advertising Services Theaters Consumer Products-Misc Industrial Gases Multimedia Finance - Investment Banking & Brokerage — Long-Term Investments Short-Term Investment Total Investments Net Other Assets and Liabilities % See notes to portfolio of investments Henderson Global Funds Notes to portfolio of investments (unaudited) 1.Organization Henderson Global Funds (the “Trust”) was organized on May 11, 2001, as a Delaware statutory trust and is registered under the Investment Company Act of 1940, as amended (the“1940 Act”), as an open-end management investment company. The Trust has an unlimited number of authorized shares that are divided among twelve series. The Henderson All Asset Fund, Henderson Dividend & Income Builder Fund, Henderson Emerging Markets Opportunities Fund, Henderson European Focus Fund, Henderson Global Equity Income Fund, Henderson Global Leaders Fund, Henderson Global Technology Fund, Henderson International Opportunities Fund and Henderson Japan Focus Fund are not included in this report as their fiscal year end is July 31. The Henderson International All Cap Equity Fund (“International All Cap Equity”), Henderson Money Market Fund (“Money Market”) and Henderson Strategic Income Fund (“Strategic Income”) (collectively, the “Funds”), are included in this report and are each a separate series of the Trust and are diversified. Money Market is a feeder fund that invests substantially all of its assets in the State Street Money Market Portfolio, (“Master Portfolio”), a series of State Street Master Funds.The Master Portfolio, in turn, directly invests in money market securities. The net assets of the Master Portfolio as of September 30, 2012 were $26,312,348,348. Money Market records its investments in Master Portfolio at its reported Net Asset Value (NAV) which approximates fair market value. 2.Significant accounting policies The following is a summary of significant accounting policies followed by each Fund in preparation of its portfolio of investments. These policies are in conformity with U.S. generally accepted accounting principles (“GAAP”). The preparation of the portfolio of investments in accordance with GAAP requires management to make estimates and assumptions that affect the reported amounts. The actual results could differ from those estimates. Security Valuation Securities and derivatives traded on a recognized exchange or market are generally valued at the last reported sale price or at the official closing price.Listed securities for which no sale was reported on that date and other securities traded in the over-the-counter market are valued at the mean between the last bid and asked price. Debt securities are valued at the market value provided by independent pricing services approved by the Board of Trustees of the Trust.If the pricing services are unable to provide valuations, the securities are valued at the mean between the last bid and asked prices, or if no ask is available, then the last bid price obtained from one or more broker dealers. Such pricing services may use various pricing techniques that take into account appropriate factors such as yield, quality, coupon rate, maturity, type of issue, trading characteristics and other data, as well as broker quotes. Short-term investments purchased with an original or remaining maturity of 60 days or less at time of purchase are valued at amortized cost, which approximates fair market value. Investments in investment companies are valued at its reported net asset value, which approximates fair market value. Forward foreign currency contracts are valued daily at the applicable quoted forward rate. Swap agreements are valued using independent values when available, otherwise, fair values are estimated on the basis of pricing models that incorporate current market measures for interest rates, currency exchange rates, equity prices and indices, credit spreads, corresponding market volatility levels and other market-based pricing factors. If market quotations are not readily available, or if the investment adviser determines that a quotation of a security does not represent a fair value, then the security is valued at a fair value as determined in good faith using procedures approved by the Board of Trustees of the Trust.The Trustees of the Trust, or their designee, may also establish fair value using a wide variety of market data including yields or prices of investments of comparable quality, type of issue, coupon, maturity and rating, market quotes or indications of value from security dealers, evaluations of anticipated cash flows or collateral, general market conditions and other information and analysis, including the obligor’s credit characteristics considered relevant. For equity securities, the Trust has retained an independent statistical fair value pricing service to assist in the fair valuation process for securities principally traded in a foreign market in order to adjust for possible changes in value that may occur between the close of the foreign exchange and the time at which Fund shares are priced. If a security is valued at a “fair value”, that value may be different from the last quoted market price for the security. As a result, it is possible that fair value prices will be used by the Funds. Security Transactions Investment transactions are accounted for on a trade-date basis. Henderson Global Funds Notes to portfolio of investments (unaudited) Foreign Currency Translation Investments in securities and other assets and liabilities denominated in foreign currencies are translated into US dollar amounts at the date of valuation. Purchases and sales of investment securities and income and expense items denominated in foreign currencies are translated into US dollar amounts on the respective dates of such transactions. Forward foreign currency contracts The Funds may enter into forward foreign currency contracts primarily to hedge against foreign currency exchange rate risks on its non-US dollar denominated investment securities.When entering into forward foreign currency contracts, the Funds agree to receive or deliver a fixed quantity of foreign currency for an agreed-upon price on an agreed future date.Realized gains or losses on forward foreign currency contracts include net gains or losses on contracts that have matured. Forward foreign currency contracts are valued daily and the unrealized appreciation or depreciation is recorded. These instruments involve market risk, credit risk or both kinds of risks, in excess of the unrealized appreciation or depreciation. These risks arise from the possible inability of counterparties to meet the terms of their contracts and from unfavorable currency fluctuations. When applicable, open forward foreign currency contracts at the end of the period are listed in each Fund’s Portfolio of Investments. Following is a summary of Strategic Income’s realized gain/losses and change in unrealized gain/losses incurred on forward currency contracts during the period ended September 30, 2012: Currency Realized gain/loss Change in unrealized gain/loss Foreign currency risk Futures contracts The Funds are subject to interest rate risk and foreign currency risk in the normal course of pursuing its investment objectives. The Funds may invest in futures contracts to gain exposure to, or hedge against changes in the value of interest rates or foreign currencies and to gain exposure to equity indices. A futures contract represents a commitment for the future purchase or sale of an asset at a specified price and date. Upon entering into such contracts, the Funds are required to deposit with the broker either in cash or securities an initial margin in an amount equal to a certain percentage of the contract amount. Subsequent payments, known as "variation margin," are made or received by the Funds, depending on the fluctuations in the fair value of the underlying security. The Funds realize a gain or loss upon the expiration or closing of the futures contracts. Should market conditions move unexpectedly, the Funds may not achieve the anticipated benefits of the futures contracts and may realize a loss. The use of futures contracts involves the risk of imperfect correlation in movements in the price of futures contracts, interest rates, and the underlying hedged assets. With futures, there is minimal counterparty credit risk to the Funds since futures are exchange-traded and the exchange’s clearinghouse, as counterparty to all exchange-traded futures, guarantees the contracts against default.When applicable, open futures contracts at the end of the period are listed in each Fund’s Portfolio of Investments. Following is a summary of Strategic Income’s realized gain/losses and change in unrealized gain/losses incurred on futures contracts during the period ended September 30, 2012: Futures contracts Realized gain/loss Change in unrealized gain/loss Interest rate risk Equity risk - Options purchased The Funds may purchase options to create investment exposure consistent with its investment objective or to hedge or limit exposure of its portfolio holdings. Options are valued daily and unrealized appreciation or depreciation is recorded. The Funds realize a gain or loss upon the expiration or closing of the option transaction. Options are subject to substantial risks. The primary risks include the risk of imperfect correlation between the option price and the value of the underlying instrument, the possibility of an illiquid market for the option or the inability of counterparties to perform. When applicable, option contracts purchased by the Funds and contracts outstanding at the end of the period are listed in each Fund’s Portfolio of Investments. Following is a summary of Strategic Income’s realized gain/losses and change in unrealized gain/losses incurred on options purchased during the period ended September 30, 2012: Henderson Global Funds Notes to portfolio of investments (unaudited) Options purchased Realized gain/loss Change in unrealized gain/loss Equity risk Swap contracts The Funds may enter into swap contracts. Swap contracts involve two parties that agree to exchange the returns (or the differential in rates of return) earned or realized on particular predetermined investments, instruments, indices or other measures. The gross returns to be exchanged or “swapped” between parties are generally calculated with respect to a “notional amount” for a predetermined period of time. The Funds enter into interest rate, total return, credit default, currency and other swap agreements. Risks may arise upon entering into swap agreements from the potential inability of the counterparties to meet the terms of their contract from unanticipated changes in the value of the swap agreement. The Funds use credit default swaps to manage exposure to a given issuer or sector by either selling protection to increase exposure, or buying protection to reduce exposure. The “buyer” in a credit default swap is obligated to pay the “seller” a periodic stream of payments over the term of the contract provided that no event of default on an underlying reference obligation has occurred. If an event of default occurs, the seller must pay the buyer the full notional value, or the “par value”, of the reference obligation in exchange for the reference obligation. In connection with these agreements, securities may be identified as collateral in accordance with the terms of the respective swap agreements to provide assets of value and recourse in the event of default or bankruptcy/insolvency. Recovery values are assumed by market makers considering either industry standard recovery rates or entity specific factors and considerations until a credit event occurs. If a credit event has occurred, the recovery value is typically determined by a facilitated auction whereby a minimum number of allowable broker bids, together with a specific valuation method, are used to calculate the settlement value. The Fund’s maximum risk of loss from counterparty credit risk, either as the protection buyer or as the protection seller, is the fair value of the contract. This risk is mitigated by having a master netting arrangement between the Fund and the counterparty and by the posting of collateral by the counterparty to the Fund to cover the Fund’s exposure to the counterparty. When applicable, open swap contracts at the end of the period are listed in each Fund’s Portfolio of Investments. Following is a summary of Strategic Income’s realized gain/losses and change in unrealized gain/losses incurred on swap contracts during the period ended September 30, 2012: Swap contracts Realized gain/loss Change in unrealized gain/loss Credit risk 3.Fair value measurements Various inputs are used in determining the value of the Funds’ investments. The Funds use a three-tier hierarchy of inputs to establish classification of fair value measurements for disclosure purposes. These inputs may be observable or unobservable. Observable inputs are inputs that reflect the assumptions market participants would use in pricing the asset or liability developed based on market data obtained from sources independent of the reporting entity. Unobservable inputs are inputs that reflect the reporting entity’s own assumptions about the assumptions market participants would use in pricing the asset or liability developed based on the best information available under the circumstances. The inputs used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The three-tier hierarchy of inputs is summarized in the following three broad levels: · Level 1 – quoted prices (unadjusted) in active markets for identical investments · Level 2 – other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) · Level 3 – significant unobservable inputs (including management’s own assumptions in determining the fair value of investments) Any transfers between levels are disclosed, effective at the end of the period, in the table below with the reasons for the transfers disclosed in a note to the table, if applicable. Henderson Global Funds Notes to portfolio of investments (unaudited) The following tables summarize the Funds’ investments that are measured at fair value by level within the fair value hierarchy at September 30, 2012: International All Cap Equity Description Quoted prices in active markets for identical assets (level 1) Significant other observable inputs (level 2) Significant unobservable inputs (level 3) Total Common Stocks Austria $ $
